Filed 6/16/16 P. v. Jones CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C079305

         v.                                                                     (Super. Ct. No. CRF143808)

CHRISTOPHER ALLEN JONES,

                   Defendant and Appellant.


         Sentenced to serve five years in state prison following a jury conviction,
defendant, Christopher Allen Jones, contends the trial court abused its discretion in
denying his Romero1 motion to strike his prior strike. We affirm.
                                                  BACKGROUND
         While investigating the theft of a motorcycle, officers of the Davis Police
Department obtained a warrant to search defendant’s garage and apartment. The search
uncovered an M-11-9-mm assault weapon, with 4 magazines. Two were high-capacity-


1        People v. Superior Court (Romero) (1996) 13 Cal. 4th 497 (Romero).

                                                             1
30-round magazines (1 empty, 1 with 22 rounds). And 2 were 10-round magazines (1
empty, 1 with 9 rounds). The end of the M-11 barrel was threaded for a silencer or flash
suppressor. The officers also found an invoice for 4, 9-mm handgun parts.
       A jury convicted defendant of possession of a firearm by a felon (Pen. Code,
§ 29800, subd. (a)(1));2 possession of an assault weapon (§ 30605, subd. (a)); purchase or
receipt of a large-capacity magazine (§ 32310); and possession of ammunition by a
person prohibited from owning or possessing a firearm (§ 30305(a)). The court also
found defendant had a prior strike and served a prior prison term.
       The prior strike was for assault with a deadly weapon in 1989, 26 years ago. Eight
years ago, that strike had been struck in a prior case when defendant was convicted of,
inter alia, unlawfully possessing two sawed-off shotguns. (People v. Jones (2013)
217 Cal. App. 4th 735, 738 (Jones).)
       At sentencing for his current gun possession conviction, defendant moved to strike
his prior strike. (§ 1385, subd. (a); Romero, supra, 13 Cal. 4th 497.) He argued he fell
outside the spirit of the three strikes law. He had moved his family to Davis to build a
better life. His children would now suffer from having their father incarcerated.
Moreover, his current offense was merely possessory and was brought on by his
posttraumatic stress disorder (PTSD). And his prior strike conviction for assault with a
deadly weapon occurred 26 years ago, when he was 19, and did not involve him firing the
gun.
       Six witnesses testified in support of defendant’s motion. Several opined
defendant’s PTSD caused him to seek the firearms for protection. The witnesses also
testified to defendant being a good friend, a good neighbor, and a good father. The court
also received three letters in support.




2      Undesignated statutory references are to the Penal Code.

                                             2
       The court denied the Romero motion. The court considered defendant’s youth
when committing the prior strike and the fact his current offense had no victim. The
court also found the family and community support for defendant compelling. But those
factors were outweighed by defendant’s long criminal history, including three felonies,
two prior weapons offenses, two misdemeanor DUIs, a second degree burglary, and
multiple convictions for driving with a suspended license. Defendant had also committed
crimes while on probation. Additionally, having an M-11 assault weapon with loaded
magazines was a serious possessory offense for someone who could not lawfully possess
a gun. The court concluded: “[A]fter great consideration, given the long history of
criminal conduct here, and the fact that there’s been crimes committed on probation, the
nature of the current offense, the Court is going to deny the Romero motion.”
       The court sentenced defendant to serve an aggregate five-year sentence (the
middle term of two years for the principal offense, doubled for the strike, plus one year
for the prior prison term).
                                      DISCUSSION
       On appeal, defendant challenges his sentence, contending the trial court abused its
discretion in denying his Romero motion. He argues he was found guilty of only minor
felonies, his criminal history does not reflect a man deserving of a five-year sentence, his
prior strike was remote in time, and his current crime was committed because of his
paranoia symptom of his PTSD. We cannot agree.
       The three strikes law “ ‘establishes a sentencing requirement to be applied in every
case where the defendant has at least one qualifying strike, unless the sentencing court
“conclud[es] that an exception to the scheme should be made because, for articulable
reasons which can withstand scrutiny for abuse, this defendant should be treated as
though he [or she] actually fell outside the Three Strikes scheme.” ’ [Citation.]” (People
v. Carmony (2004) 33 Cal. 4th 367, 377 (Carmony).)



                                             3
       A trial court properly exercises its discretion to strike a prior strike under section
1385 only if it finds that “in light of the nature and circumstances of his [or her] present
felonies and prior serious and/or violent felony convictions, and the particulars of his [or
her] background, character, and prospects, the defendant may be deemed outside the
[three strikes] scheme’s spirit, in whole or in part, and hence should be treated as though
he [or she] had not previously been convicted of one or more serious and/or violent
felonies.” (People v. Williams (1998) 17 Cal. 4th 148, 161.)
       When a trial court declines to strike a prior strike, we review its decision for abuse
of discretion. (Carmony, supra, 33 Cal.4th at pp. 374-375.) “[A] trial court does not
abuse its discretion unless its decision is so irrational or arbitrary that no reasonable
person could agree with it.” (Id. at p. 377.) Reversal is justified where the court was
unaware of its discretion to strike a prior strike, or refused to do so at least in part for
impermissible reasons. (Id. at p. 378.) But where the court, aware of its discretion,
“ ‘balanced the relevant facts and reached an impartial decision in conformity with the
spirit of the law, we shall affirm the . . . ruling, even if we might have ruled differently in
the first instance’ [citation].” (Ibid.)
       Here, the trial court properly exercised its discretion in denying defendant’s
Romero motion. The trial court carefully considered the testimony and letters in support
of defendant’s motion. It further considered defendant’s PTSD. But those factors were
outweighed by defendant’s lengthy criminal record that included two prior unlawful gun
possession convictions, burglary, and assault with a deadly weapon. Defendant also had
incurred many minor offenses and had been unsuccessful on parole and probation.
Additionally, the current offense involved a particularly dangerous weapon.
       Moreover, when defendant was last convicted of unlawfully possessing firearms,
the trial court struck his prior strike and prior prison term. (See Jones, supra,
217 Cal.App.4th at p. 738.) That he was once again before the court on weapons charges
speaks of how defendant fell within the spirit of the three strikes law.

                                                4
                                  DISPOSITION
      The judgment is affirmed.



                                                      /s/
                                           HOCH, J.



We concur:



          /s/
BUTZ, Acting P. J.



             /s/
MAURO, J.




                                       5